COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Haley and Senior Judge Coleman


CURTIS EDWARD BODDIE
                                                                MEMORANDUM OPINION*
v.     Record No. 2228-06-1                                          PER CURIAM
                                                                   JANUARY 23, 2007
NEWPORT NEWS SHIPBUILDING
 AND DRY DOCK COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Gregory E. Camden; Charlene A. Morring; Montagna Klein
                 Camden, LLP, on brief), for appellant.

                 (Christopher R. Hedrick; Mason, Mason, Walker & Hedrick, P.C.,
                 on brief), for appellee.


       Curtis Edward Boddie appeals a decision of the Workers’ Compensation Commission

that ruled he failed to prove he sustained an injury by accident arising out of his employment on

September 8, 2004. We have reviewed the record and the commission’s opinion, and we hold

this appeal is without merit. Accordingly, we affirm the commission’s decision for the reasons

stated by the commission in its final opinion. See Boddie v. Newport News Shipbuilding and

Dry Dock Co., VWC File No. 220-65-38 (Aug. 15, 2006). We dispense with oral argument and

summarily affirm because the facts and legal contentions are adequately presented in the

materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.